Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
El Tribunal, mediante la decisión mayoritaria emitida en el día de hoy, ha convertido en una pesadilla lo que comenzó en el año de 1989 como una sencilla y simple ac-ción de reclamación de alimentos, radicada la misma por *769una madre necesitada en representación de sus hijos meno-res de edad, ante el Tribunal Superior de Puerto Rico, Sala de Utuado; foro judicial que, demostrando una gran sensa-tez, había denegado una solicitud de auto descalificación radicada en dicho asunto por un abogado que trabaja para la Corporación de Servicios Legales de Puerto Rico.
La decisión mayoritaria emitida, no hay duda, va más allá de una mera pesadilla. Estas, al menos, son pasajeras y, de ordinario, no tienen graves consecuencias. La opinión que hoy suscribe una mayoría absoluta de los integrantes del Tribunal, sin embargo, no sólo no le hace cumplida jus-ticia a ninguna de las partes envueltas en el litigio ante nuestra consideración sino que la misma tendrá graves y duraderas repercusiones en el sistema de administración de justicia en general y sobre la clase indigente de nuestro País en particular.
r-H
El 28 de febrero de 1986, mediante sentencia de divorcio por la causal de consentimiento mutuo dictada por el men-cionado tribunal de instancia, quedó roto y disuelto el vín-culo matrimonial que hasta entonces unía a María A. Pé-rez Rivera y Ceferino Corraliza Rivera. La solicitud conjunta a esos efectos fue radicada por uno de los aboga-dos que laboraban para esa fecha en la oficina de Utuado de Servicios Legales, habiendo participado en el trámite del referido caso —esto es, desde la entrevista inicial hasta la vista en su fondo del caso— tres (3) abogados distintos adscritos a la referida oficina de Utuado de Servicios Legales.(1)
Tres (3) años más tarde —esto es, en el año 1989, y residiendo la señora Pérez Rivera en los Estados Unidos de *770América— ésta reclamó pensión alimenticia a su ex cón-yuge a través de la Oficina de Alimentos Recíprocos del Tribunal Superior, Sala de Utuado. La vista fue señalada para el 6 de abril de 1990. El señor Corraliza Rivera com-pareció a la misma sin representación legal, razón por la cual el tribunal de instancia designó al Ledo. Melvin W. Robles Sanabria como abogado de oficio. Éste procedió a examinar el expediente del tribunal y allí se percató de “que otros compañeros abogados de Servicios Legales, y específicamente de la misma oficina de Utuado donde él laboraba,”(2) habían representado al señor Corralizá Rivera y a su ex cónyuge en la acción de divorcio. Solicitó ser relevado de la representación legal del demandado por en-tender que existía un conflicto de intereses. El tribunal de instancia denegó dicha solicitud.
Inconforme, acudió el licenciado Robles Sanabria ante este Tribunal. No obstante el hecho de que él no había sido admitido como abogado por este Tribunal para la fecha en que se celebró la vista del caso de divorcio ante el foro de instancia, por lo que ciertamente no laboraba como abo-gado de Servicios Legales para esa fecha, en el recurso que a esos efectos radicara en mayo de 1990 adujo que el foro de instancia había errado al designarle como abogado de oficio del señor Corraliza Rivera en el incidente sobre re-clamación de alimentos, ya que el caso original de divorció había sido tramitado por abogados de la oficina de Utuado de Servicios Legales, oficina en que él actualmente labo-raba, lo que planteaba un conflicto ético insalvable.
Mediante Resolución de fecha 3 de mayo de 1990, una mayoría de los integrantes de este Foro, actuando “al am-paro de la Regla 50 del Reglamento del Tribunal”, ordenó la paralización de los procedimientos ante el tribunal de instancia hasta que otra cosa se dispusiera.(3) Disentimos *771en dicha ocasión. Hoy nos reiteramos en dicha posición. Veamos por qué.
1 — H HH
En el día de hoy —esto es, tres (3) años más tarde— el Tribunal resuelve que “la previa participación de otros abo-gados del Centro [de Utuado de Servicios Legales] ... im-pide que el licenciado Robles Sanabria asuma ahora la re-presentación del señor Corraliza”. (Énfasis suplido.) Opinión mayoritaria, págs. 743-744.
Dicha sorprendente, y errónea, determinación está pre-dicada, curiosamente, en principios éticos correctos, los cuales realmente nadie puede refutar, a saber: que el abo-gado tiene para con su cliente un deber de lealtad com-pleta; la obligación de ejercer un criterio profesional inde-pendiente en defensa de los intereses de su cliente; la obligación de no divulgar los secretos y confidencias que su cliente le haya expresado; la obligación de no aceptar la representación de asuntos en que puedan afectarse adver-samente los intereses de otro cliente anterior; constitu-yendo el objetivo principal de los principios antes expuestos el garantizar “al cliente anterior que las confidencias y los secretos que compartió con su abogado en el transcurso de la primera representación no serán utilizados en su contra en representaciones posteriores”. (Énfasis suplido.) Opinión mayoritaria, pág. 745. Véanse: In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Dichos principios, y la “garantía” antes mencionada, no hay duda, constituyeron el “fundamento principal” de la decisión que este Tribunal emitiera en In re Orlando Roura, 119 D.P.R. 1 (1987); caso en que expresamos, en lo pertinente, que “bajo el Canon 21 de Ética Profesional existe una insalvable incompatibilidad en que un abogado, *772que ha representado a ambas partes en un pleito de divor-cio por consentimiento mutuo, intervenga y participe en esa condición en cualquier litigio posterior relacionado, directa o indirectamente, con las cuestiones objeto de dicho divorcio por consentimiento”. Lo resuelto en ese caso, no hay duda, tiene el efecto de impedir que cualesquiera de los tres (3) abogados de la oficina de Utuado de Servicios Legales que, efectiva y activamente, participaron en la tra-mitación del caso de divorcio del matrimonio Pérez-Corra-liza puedan intervenir en incidente alguno posterior én re-presentación de los intereses individuales de dichas personas.(4)
Por otro lado, estamos igualmente contestes en que nin-guno de los otros abogados que, para la fecha de la trami-tación del referido caso de divorcio laboraban en dicha ofi-cina de Utuado de Servicios Legales, y que, aun cuando no participaron activamente como abogados en el caso hubie-ran sido partícipes de alguna confidencia de las partes y/o adquirido alguna información privilegiada sobre el mismo, tampoco deben participar en incidentes posteriores relacio-nados a dicho caso; ello en virtud del mandato, y espíritu, del Canon 21 del Código de Ética Profesional, supra. Su no participación tendrá el efecto de evitar la apariencia de conducta impropia. In re Rojas Lugo, 114 D.P.R. 687 (1983); Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
III
Ahora bien, ¿debe ser aplicada dicha prohibición — en forma absoluta— a un abogado que comenzó a laborar en la referida oficina con posterioridad a la. fecha de tramita-*773ción del caso y que ni tan siquiera había sido admitido a postular como tal por este Tribunal para la fecha en que se tramitó el caso en dicha oficina?
La mayoría del Tribunal, aplicando erróneamente la “doctrina sobre representación sucesiva adversa”, contesta en la afirmativa. No obstante aceptar que la “preocupación principal en este tipo de caso es la protección del cliente contra el uso adverso de sus secretos y confidencias” —(én-fasis suplido) opinión mayoritaria, pág. 751— y que, por lo tanto, la “causal de descalificación primaria es precisa-mente el conocimiento de tales confidencias por parte de uno o más de los abogados del bufete o agrupación” (id.), razón por la cual no necesariamente procede la- descalifica-ción de todos los abogados, el Tribunal resuelve que debido a que los abogados de una oficina en particular dé Servicios Legales “colaboran estrechamente” y “discuten entre sí” to-dos y cada uno de los casos que llegan a esa oficina, se aplica en esta situación la modalidad de “presunción irrefutable de confidencias compartidas”', razón por la cual to-dos los abogados de esa oficina —presentes y futuros— es-tán impedidos de participar en los incidentes posteriores al caso en sí de divorcio.
Procede que se enfatice el hecho de que el estableci-miento de dicha errónea norma está basado exclusiva-mente en la alegada estrecha colaboración, y discusión en-tre sí por parte de los abogados, de todos los casos de una oficina en particular; dato que curiosamente ofrece Servi-cios Legales, parte con interés que, inclusive, ha solicitado del Tribunal que incluya en la prohibición ética, o descali-fique, a todos los abogados de todas las treinta y dos (32) oficinas que tiene a través de toda la Isla de Puerto Rico de participar en el presente asunto.
De entrada, corresponde señalar que no debemos pecar de ingenuos. Esta es una de esas ocasiones en que “[l]os jueces no debemos, después de todo, ser tan inocentes como para creer [cosas] que nadie más creería”. Pueblo v. Lu-*774daño Arroyo, 83 D.P.R. 573, 582 (1961). Si bien la diná-mica esbozada por Servicios Legales es la que, teórica y utópicamente, debería existir en toda oficina de Servicios Legales y la meta a que deberían aspirar todos los abogá-dos que brindan servicios al indigente, la realidad que se vive, desafortunadamente, es otra.
Es un hecho irrefutable que Servicios Legales interviene anualmente en miles de casos de divorcio y de otra índole. La carga de trabajo de sus abogados es abrumadora y casi humanamente imposible de llevar a cabo.(5) Si éstos conti-nuamente se estuvieran reuniendo en grupo para consul-tar todos sus casos, en aras de planificar estrategias de litigio, difícilmente contarían con tiempo suficiente para llevar pleito alguno ante los tribunales. No creemos que persona alguna pueda tener duda sobre el hecho de que salvo contadas excepciones —en situaciones de casos com-plejos— los abogados de Servicios Legales carecen de tiempo suficiente para reunirse y consultar sobre todos sus casos. Ello tiene la consecuencia de impedir que, de ordi-nario, los abogados se enteren de las confidencias y secre-tos de los distintos clientes de Servicios Legales en los asuntos que ellos no manejan en forma personal y directa.
Aun aceptando, a los fines de la argumentación, que efectivamente los abogados de un centro de Servicios Lega-les continuamente discuten, y consultan entre sí, todos los casos que llegan a dicho centro, y si el propósito que se persigue es evitar que algún abogado del centro advenga en conocimiento de secretos y confidencias de algunas de las partes, ¿no debe ser aplicada la norma hoy establecida únicamente a los abogados que laboran en dicho centro du-rante el periodo de tiempo en el cual se tramita el caso en el mismo? ¿Por qué aplicar la norma al abogado que co-*775mienza a laborar en dicha oficina con posterioridad al pe-riodo de tiempo durante el cual se tramitó el caso?
Del expediente no surge con claridad si los tres (3) abo-gados que intervinieron en el caso de divorcio aún están laborando en el Centro de Utuado; situación que plantea la posibilidad, aun cuando remota, del intercambio de infor-mación relativa al caso entre los abogados de dicha oficina. Aun si partiéramos de la premisa de que ello es así, somos del criterio que la norma que establece la Opinión de Ma-yoría es una extremadamente excesiva y abarcadora, con funestas consecuencias para la clase indigente; la más ne-cesitada de servicios legales gratuitos en Puerto Rico.
La normativa que hoy establece el Tribunal, en casos de esta naturaleza, es de correcta y entera aplicación en la situación de un bufete de abogados en la práctica privada de la profesión. Esa no es la situación en el presente caso; debemos flexibilizar dicha norma cuando se trata de agru-paciones de abogados como los de Servicios Legales. Somos del criterio que en esta clase de situación, particular y especial, el Tribunal viene en la obligación de establecer un adecuado balance en protección de los intereses de las per-sonas indigentes necesitadas de representación legal gra-tuita, sin afectar la disponibilidad de dichos servicios a los indigentes ni la confianza de nuestros ciudadanos en el sistema.(6)
No nos podemos cegar y hacer caso omiso del hecho de que los indigentes no están en la misma posición de las personas que pueden pagar cómodamente por los servicios de abogados. Estos, de no poder ser representados por el abogado que anteriormente les atendió el caso, tienen la gran ventaja de poder acudir a la oficina de otro letrado. El necesitado, el indigente, si no puede recibir el servicio legal *776gratuito que brinda Servicios Legales, está prácticamente condenado a tener que mendigar dicha asistencia.
Hay remedios prácticos que garantizan una sana y ética administración de la justicia. Meramente a manera de ejemplo, si en una situación como la de epígrafe un abo-gado de determinado centro de Servicios Legales es nom-brado abogado de oficio por un tribunal y éste, al examinar el expediente, se percata que abogados que anteriormente trabajaron en su oficina intervinieron en un caso de divor-cio por consentimiento mutuo, deberá informarlo de inme-diato al tribunal y comunicarlo a su oficina de manera que el personal allí autorizado localice el expediente, lo selle y almacene bajo llave. De esta forma ese abogado no tendrá contacto alguno con información confidencial, notas y ob-servaciones en el expediente que le pudiera ser adversa a una de las partes del pleito original. Deberá evitar dicho abogado, en adición, discutir los pormenores del caso con cualquier abogado que, por razón de haber estado labo-rando en el centro durante el periodo de tiempo en que se tramitó el caso, pueda tener conocimiento personal del mismo.(7)
De igual manera, si un cliente acude a un Centro de Servicios Legales para que le represente en una acción como la del caso de epígrafe, la persona que le entreviste deberá —en primer lugar— cerciorarse de que dicho Cen-tro no haya estado envuelto en el pleito original entre las mismas partes. De contestar esta interrogante en la afir-mativa, el abogado informará de inmediato este hecho al personal autorizado de esa oficina para que se asigne el caso a un abogado que no hubiera trabajado en dicha ofi-cina durante la tramitación original del caso y/o no hubiera tenido contacto alguno con el mismo y se proceda á sellar y guardar bajo llave el expediente del caso en particular. De *777esta forma se evita que el abogado así designado advenga en conocimiento de confidencias y/o información privile-giada que cualquiera de las partes haya anteriormente re-velado a abogados de dicho Centro; los cuales deberán abs-tenerse de compartir las mismas con el abogado designado.
Conforme a lo expresado, se protege adecuadamente al cliente y a la otra parte; se cimenta la confianza que éstos tienen en sus abogados; se promueve el buen funciona-miento del sistema adversativo de justicia sin trastocar la administración en los centros de servicios legales al indi-gente y, sobre todo, no se le priva a un gran sector de nues-tra sociedad de los servicios legales de los cuales, de ordi-nario, carecen y que les resulta difícil conseguir
La solución que para el problema “sugiere” la Mayoría —esto es, referir a estas personas indigentes a otros pro-gramas que proveen asistencia legal gratuita— es más utó-pica que práctica. Aparte del hecho de que en el caso particular ante nuestra consideración ello tendrá el efecto de posponer aún más el recibo de la pensión alimenticia por parte de la peticionaria Pérez Rivera y sus hijos, sabido es que dichas entidades no dan abasto con el trabajo que al presente tienen. Ello significa que difícilmente podrán absorber la carga de trabajo adicional que ahora se les impone. Ello así por cuanto la experiencia demuestra que la celebración, y vista en su fondo, del caso de divorcio en sí es el menor de los problemas.
Los incidentes posteriores a la vista en su fondo del caso de divorcio —relativos los mismos a solicitudes de ali-mento, desacato, rebaja o aumento de pensión, y relaciones paterno-filiales— son los que constituyen el verdadero “dolor de cabeza” para nuestros tribunales de instancia por lo numerosas y frecuentes que son dichas solicitudes; inciden-tes para los cuales, conforme la norma establecida en el día de hoy por el Tribunal, difícilmente habrá disponible abo-gados para representar a las partes.
*778IV
Por último, no podemos pasar por alto el hecho de que la errónea norma que hoy establece el Tribunal en cuanto a los abogados de Servicios Legales tendrá, igualmente, unas consecuencias funestas sobre los servicios que prestan a los indigentes las Clínicas de Asistencia Legal de las tres (3) Escuelas de Derecho que existen en nuestro País. Debe recordarse que, como la veda que establece la norma ma-yoritaria es de carácter permanente, en el caso de las refe-ridas Clínicas una vez un estudiante de derecho entreviste a unos clientes, dicha Clínica estará impedida de realizar gestión alguna en el futuro relacionada con dicho asunto.
Ello, naturalmente, debido a que se le puede imputar la información que le brinda el “cliente” al estudiante al pro-fesor que le supervisa; profesor con el cual el estudiante continuamente consulta el caso. De la misma manera que, conforme a la Mayoría del Tribunal, el recibo de informa-ción privilegiada por parte de un abogado de una oficina de Servicios Legales incapacita al resto de los abogados, pre-sentes y futuros, de dicha Oficina para participar posterior-mente en cualquier asunto relacionado a dicho caso, la in-formación que recibe un profesor de la Clínica de Asistencia Legal de un estudiante le es imputable a los otros profesores, presentes y futuros, de la Clínica.
En vista de ello, la Clínica estará impedida en el futuro de atender cualquier asunto posterior relacionado al caso, independientemente del hecho de que otro sea el profesor y sean otros los estudiantes envueltos. Consideramos nues-tro deber así señalarlo', ello con el propósito principal de evitar que estos profesores incurran en el futuro, conforme la norma mayoritaria hoy implantada, en violaciones a los cánones del Código de Ética Profesional por razón de con-flicto de intereses.
*779V
En conclusión, la norma hoy implantada por el Tribunal —la cual establece en esta clase de situaciones una veda o prohibición de índole eterna sin establecer límite alguno de carácter temporal o interpersonal— tendrá consecuencias nocivas inimaginables sobre nuestro sistema de adminis-tración de justicia; sobre todo para los menos afortunados que viven en nuestro País.
La misma es una que no le hace favor a nadie. La acción de la Mayoría sólo puede ser explicada como el producto de un ejercicio en abstracto del poder inherente que tiene este Tribunal para reglamentar la profesión de abogado; ejerci-cios que, de ordinario, únicamente se llevan a cabo en la-boratorios ya que los mismos no perjudican a persona alguna. Esa, desafortunadamente, no es la situación en el presente caso. Es por ello que disentimos.

(2) Alegato de la Interventora Servicios Legales de Puerto Rico, Ine., pág. 4.


(3) Posteriormente, y mediante Resolución de fecha 3 de agosto de 1990, le concedimos término a Servicios Legales de Puerto Rico para que expresara “su posi-*771eión en relación con la petición presentada en el recurso de epígrafe”.


(4) Dicha norma, la cual suscribimos al implantarse la misma, fue establecida a pesar de que realmente nada de lo expresado o confiado por una de las partes al abogado común de ambas, en presencia de la otra, puede ser considerado como una “confidencia” que, posteriormente, pueda ser impropiamente utilizada por el abogado en contra de la parte que la enunció.


(5) En su alegato, Servicios Legales nos indica que entre 1987-1989 esta entidad atendió 257,355 “asuntos”. Ello significa que en este lapso de tiempo cada uno de sus 215 abogados atendió aproximadamente 1,197 “asuntos”.


(6) Recuérdese que el fin de Servicios Legales es el de “ ‘promover la justicia para los insolventes económicos, facilitándoles servicios de abogado para garantizar la igual protección de las leyes y para alentar la fe en la justicia’ ”. González v. Alicea, Dir. Soc. Asist. Legal, 132 D.P.R. 638, 640 (1993).


(7) Ello a manera de una “muralla china”, sobre lo cual este Tribunal se expresó en P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112 (1993).